324 F.2d 233
J. B. PRITCHARD, Appellant,v.UNITED STATES of America, Appellee.
No. 20105.
United States Court of Appeals Fifth Circuit.
November 6, 1963.

William H. Moore, Jr., Atlanta, Ga., Harvey J. Kennedy, Harvey J. Kennedy, Jr., Barnesville, Ga., for appellant.
Allen L. Chancey, Jr., Asst. U. S. Atty., Charles L. Goodson, U. S. Atty., J. Robert Sparks, Asst. U. S. Atty., Atlanta, Ga., Arnold S. Yorra, Atty., Internal Revenue Service, for appellee.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
This appeal from an order denying a motion for new trial on the basis of newly discovered evidence presents only the question whether the trial court abused its discretion in refusing to grant a motion for new trial.


2
It appearing that the new evidence presented relates only to a collateral matter, we conclude that it was not an abuse of the discretion of the trial court to deny the motion.


3
The judgment is affirmed.